F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 8 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    DENNIS LEON SMITH,

                Plaintiff-Appellant,

    v.                                                   No. 03-1499
                                                  (D.C. No. 03-D-112 (PAC))
    GARTH L. NIESCHBURG; LARRY                            (D. Colo.)
    PORTER; WILLIAM MICHAEL
    PORTER; MARK P. MANUEL;
    JOHN AND JANE DOE,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before McCONNELL , HOLLOWAY , and PORFILIO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Dennis Leon, Smith,       1
                                               proceeding pro se, filed what he described as

a mandamus action directed at defendants involved with the adjudication of his

various traffic violations. The case was assigned to a magistrate judge who

recommended all claims against all defendants be dismissed. The magistrate

judge’s recommendation, adopted by the district court, warned plaintiff, “[f]ailure

to make timely objections to the magistrate judge’s recommendation may result in

a waiver of the right to appeal from a judgment of the district court based on the

findings and recommendations of the magistrate judge.” R. Doc. 22 at 9.

Plaintiff failed to object to the magistrate judge’s recommendation and has thus

waived appellate review of both the factual and legal determinations of the

district court.   Key Energy Res. Inc. v. Merrill (In re Key Energy Res. Inc.)      ,

230 F.3d 1197, 1199-1200 (10th Cir. 2000). The interests of justice exception to

this waiver rule is not applicable here.         See id. at 1200.

       This appeal is DISMISSED. The mandate shall issue forthwith.

                                                            Entered for the Court



                                                            John C. Porfilio
                                                            Circuit Judge



1
       In the documents he filed with this court, plaintiff inserts a comma in his
name between “Leon” and “Smith.” For purposes of this order and judgment, we
shall do the same.

                                                 -2-